Title: From George Washington to the Commissioners for the District of Columbia, 24 March 1795
From: Washington, George
To: Commissioners for the District of Columbia


        
          Gentlemen,
          Philadelphia 24th March 1795
        
        As I may have appear’d somewhat indecisive respecting square No. 21 in the federal city, I should not be surprised if you are at a loss to understand my meaning, in that particular.
        The Commissioners on my application, agreed to let me have—first a quarter—then half—and finally the whole of that square. My mind settled on the last; but not being able (from the accident I met with) when I was at that place in June, to view the whole of it myself—nor to obtain such accurate information of the several parts, as respected the shape & declivity of the hill—to ascertain which was essential for my plan of improvement; I paid for no more than a moiety thereof.
        I have since recollected, and indeed have been informed, that neither moiety will answer without the other for the purpose I contemplate—that is—buildings & a garden (when my means will enable me to encounter the expence).
        This being the case, I repeat my wish to possess the other moiety of the said square. But if in your judgment, my delay

has involved any inconvenience, or by paying for the half only, it argued a dereliction of the whole, and fresh terms must be made; you have only to name them; for as I mean to do nothing wrong in this business myself, it is not my wish, or desire, that you should do otherwise than right.
        I should be glad to hear from you on this subject as soon as it is convenient; because I shall have the needful to provide for the first payment; and I wd take it with me about the middle of next month; when, if nothing unforeseen happens, I expect to be on my way to Mount Vernon, for a short stay. I am—Gentlemen Your Most obedt Servant
        
          Go: Washington
        
      